Citation Nr: 1036677	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  09-18 881A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for diabetes mellitus as 
secondary to hepatitis C.

3.  Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to 
September 1982.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

The Veteran submitted additional pertinent evidence in support of 
his claims at his May 2010 hearing.  This includes evidence 
obtained from the internet as well as a September 2002 VA 
outpatient record which had not previously been contained in the 
record.  The Veteran did not waive RO review of the newly 
submitted evidence.  Consequently, the Veteran's claims must be 
remanded for review of this evidence and issuance of a 
supplemental statement of the case (SSOC).  38 C.F.R. § 19.37 
(2009).

At a May 2010 hearing the Veteran reported VA medical treatment 
at the Homestead, Florida, VA medical facility beginning in 
either 2000 or 2001.  The September 2002 VA outpatient record 
recently submitted by the Veteran specifically refers to 
treatment in November 2001.  Currently the claims file only 
contains VA medical records from Florida facilities dated from 
September 2002 onward and it is not clear that all VA treatment 
records dated between September 2002 and November 2002 have been 
obtained.  The Veteran's VA treatment records dated from January 
2000 to November 2002, including records of his treatment at the 
Homestead, Florida, VA CBOC should be requested.  Additionally, 
the Veteran's most recent VA medical records should also be 
obtained.

With respect to the hepatitis C claim, there is a March 2009 VA 
medical statement that the examiner is unable to provide an 
opinion without resulting to speculation.  The Board notes that 
this statement is not helpful in deciding the Veteran's claim and 
that a new medical opinion should be obtained.  

A May 2009 rating decision granted the Veteran service connection 
and a 50 percent rating for PTSD.  In January 2010, the Veteran 
submitted a notice of disagreement with the 50 percent rating 
assigned.  The Veteran has not been issued a statement of the 
case with regard to his claim for an initial rating in excess of 
50 percent for PTSD.  Because there has been an initial RO 
adjudication of the PTSD claim and a notice of disagreement, the 
claimant is entitled to a statement of the case, and the current 
lack of a statement of the case is a procedural defect requiring 
remand.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 
(2009); see also Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  With regards to the Veteran's diabetes 
mellitus claim, send corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) that includes an explanation as to 
the information or evidence needed to 
establish secondary service connection 
pursuant to 38 C.F.R. § 3.310.

2.  Obtain the Veteran's VA medical treatment 
records dated from January 2000 to November 
2002, including any records of treatment at 
the Homestead, Florida CBOC during this time 
frame.  

3.  The Veteran's VA treatment records dated 
from February 2009 to present should be 
obtained.

4.  When the above actions have been 
accomplished, send the Veteran's claims file 
to an appropriate VA specialist.  The 
examiner should review the Veteran's medical 
records and render an opinion as to whether 
there is a 50 percent or greater probability 
that the Veteran's current hepatitis C 
disability is related to active military 
service.  The examiner should discuss all of 
the risk factors presented in the claims 
file, including drug use and a tattoo.

5.  If, and only if, the opinion provided in 
the previous paragraph links the Veteran's 
hepatitis C to service, afford the Veteran a 
VA medical examination regarding his diabetes 
mellitus.  The examiner should be provided 
the Veteran's claims file for review in 
conjunction with the examination.  The 
examiner should render an opinion as to 
whether there is a 50 percent or greater 
probability that the Veteran's diabetes 
mellitus is caused, or aggravated, by the 
Veteran's hepatitis C or by the Veteran's 
hepatitis C medication.

6.  Provide the Veteran a statement of the 
case that addresses the issue of entitlement 
to an initial rating in excess of 50 percent 
for PTSD.  The Veteran and his representative 
should be provided notice of the Veteran's 
right to file a substantive appeal.  This 
particular claim should be returned to the 
Board only if the Veteran perfects his appeal 
by filing a timely substantive appeal.

7.  Upon completion of the above requested 
development reconsider the Veteran's claims.  
The Veteran and his representative should be 
provided an SSOC which includes review of all 
evidence received since the May 2009 
statement of the case and be afforded the 
appropriate opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



